Case 3:20-cv-06772-FLW-TJB Document 12 Filed 06/26/20 Page 1 of 2 PageID: 301



FERRARA LAW GROUP, P.C.
Ralph P. Ferrara, Esquire (ID #024521985)
Kevin J. Kotch (ID #050341993)
50 W. State Street, Suite 1100
Trenton, New Jersey 08608
P: (609) 571-3738
F: (609) 498-7440
Attorneys for Plaintiff
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
MARK DANIEL HOSPITALITY
LLC (d/b/a INC)
                                            NO. 3:20-cv-06772-FLW-TJB
Plaintiff,
                                              NOTICE OF MOTION
v.

AMGUARD INSURANCE
COMPANY
Defendant.


TO: Susan M. Leming, Esquire
    Brown & Connery, LLP
    360 Haddon Avenue
    P.O. Box 539
    Westmont, New Jersey 08108

       Kerri E. Chewing, Esquire
       Archer & Greiner, P.C.
       One Centennial Square
       Haddonfield, New Jersey 08003

       Attorneys for Defendant

       PLEASE TAKE NOTICE THAT, Plaintiff Mark Daniel Hospitality LLC

(d/b/a INC), by and through its undersigned counsel of record, shall move the

United States District Court for the District of New Jersey, before the Honorable
Case 3:20-cv-06772-FLW-TJB Document 12 Filed 06/26/20 Page 2 of 2 PageID: 302




Freda L. Wolfson, U.S.D.J., at the Clarkson S. Fisher Building & U.S. Courthouse,

Trenton, New Jersey, on July 20, 2020, for an order remanding this case to New

Jersey state court.

      PLEASE TAKE FURTHER NOTICE THAT Plaintiff shall rely upon its

Memorandum of Law and Certification of Ralph P. Ferrara, Esquire and the

accompanying exhibits in support of its Motion.

      PLEASE TAKE FURTHER NOTICE THAT Plaintiff respectfully

requests oral argument, should this motion be opposed.

                                            Respectfully submitted,

                                            FERRARA LAW GROUP, P.C.

DATE: June 26, 2020                  BY: /s/ Ralph P. Ferrara
                                         RALPH P. FERRARA, ESQUIRE
                                         Attorney for Plaintiff Mark Daniel
                                         Hospitality LLC (d/b/a INC)
